 

Exhibit 10.62

PROMISSORY NOTE

(Construction Loan)

 

 

 

$14,287,500.00

March 29, 2018

 

Hartford, Connecticut

 

 

FOR VALUE RECEIVED, the undersigned, TRADEPORT DEVELOPMENT VI, LLC, a
Connecticut limited liability company (“Maker”), promises to pay to the order of
STATE FARM LIFE INSURANCE COMPANY, an Illinois corporation, its successors or
assigns (“State Farm”), the principal sum of Fourteen Million Two Hundred Eighty
Seven Thousand Five Hundred and 00/100 Dollars ($14,287,500.00) or so much
thereof as shall have been advanced under the Loan Agreement (as defined herein)
and which remains outstanding (“Principal”), together with interest on the
unpaid Principal balance outstanding from the date of disbursement until paid at
the rate of four and fifty-one one hundredths percent (4.51%) per annum (the
“Note Rate”).  Interest shall be computed on the basis of a three hundred sixty
(360) day year having twelve (12) months of thirty (30) days each.  Principal
and interest accrued thereon, together with all other sums which may be at any
time due, owing or required to be paid by the terms of the Construction Loan
Agreement (the “Loan Agreement”) of even date herewith between Maker and State
Farm, as well as the Mortgage (as defined below) and the other Loan Documents
(as defined in the Mortgage), are herein collectively called the
“Indebtedness”.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

I.          Payments.

A.         On April 1, 2018, and on the first day of each succeeding month
thereafter (a “Regular Payment Date”), until the August 1, 2019 (the “Initial
Maturity Date”), Maker shall pay to State Farm accrued interest on the unpaid
Principal balance in monthly installments (each a “Monthly Interest
Payment”).  If the Conversion should occur in accordance with the Loan
Agreement, on each Regular Payment Date after the Conversion Date to and
including the Regular Payment Date immediately preceding April 1, 2034 (the
“Converted Maturity Date”), Maker shall pay Principal and interest to State Farm
in equal monthly installments in an amount as State Farm shall determine based
on a twenty-five (25) year amortization schedule commencing on the Conversion
Date (the amount of such monthly Principal and interest payment is herein called
the “Monthly Principal and Interest Payment”, and hereafter, “Monthly Payment”
means the Monthly Interest Payment or, as applicable, the Monthly Principal and
Interest Payment, that is payable by Maker pursuant to this Note).  A final
payment of all outstanding Principal under this Note, plus all accrued and
unpaid interest thereon, shall be due and payable by Maker to State Farm on the
Initial Maturity Date or, if the Conversion should occur in accordance with the
Loan Agreement, on the Converted Maturity Date).  Notwithstanding the foregoing,
if the Conversion should occur on any date other than a Regular Payment Date,
(i) on the Conversion Date Maker shall pay to State Farm the entire Monthly
Interest Payment that would have been payable on the Skip Date



--------------------------------------------------------------------------------

 



(as defined below) if no Conversion had occurred, (ii) no Monthly Payment shall
be payable on the Skip Date, and (iii) beginning on the first Regular Payment
Date after the Skip Date and continuing on each Regular Payment Date thereafter
until the Regular Payment Date immediately preceding the Converted Maturity
Date, a Monthly Principal and Interest Payment shall be due and
payable.  Notwithstanding anything to the contrary in this Note, upon the
maturity of the Loan, whether by lapse of time, acceleration or otherwise, the
entire outstanding Principal balance of the Loan, plus all accrued but unpaid
interest thereon, shall be due and payable hereunder.

B.          For purposes of this Note, the term “Skip Date” means the 1st day of
the month immediately succeeding the Conversion Date if, but only if, the
Conversion Date should not be a Regular Payment Date; if the Conversion Date
should be a Regular Payment Date, the fourth sentence of Section I(A) above is
not applicable and the term “Skip Date” is not applicable.

C.          All required payments are to be made to State Farm at One State Farm
Plaza, Bloomington, Illinois 61710-0001, Attention: Investment Accounting, D-3,
or at any other place State Farm shall designate in writing.

D.          All Indebtedness (as defined in the Mortgage) is payable in lawful
money of the United States of America that is legal tender for public and
private debts.

II.          Events of Default.

A.          It shall constitute an event of default (an “Event of Default”) of
and under this Promissory Note (this “Note”) if any of the following events
shall occur:

1.          Maker shall fail to pay any Monthly Payment when due under this
Note. However, Monthly Payments received by State Farm within ten (10) days of
the Regular Payment Date shall be considered made as required.  In the event the
Monthly Payment and the Late Charge (as defined below) are not received by State
Farm on or before the end of the calendar month in which such Monthly Payment is
due, the Default Rate (as defined below) shall apply from the first day of the
month in which such Monthly Payment was due;

2.          Maker shall fail to perform or observe any of the other covenants,
agreements or conditions of this Note and such failure shall remain uncured for
thirty (30) days after notice to Maker of the occurrence of such failure (the
“Grace Period”); provided, however, that State Farm shall extend any applicable
Grace Period up to ninety (90) days if State Farm determines in good faith that:
(i) such default cannot reasonably be cured within such Grace Period but can be
cured within ninety (90) days; (ii) no lien or security interest created by the
Loan Documents shall be impaired prior to the anticipated completion of such
cure; and (iii) State Farm’s immediate exercise of any remedies provided in this
Note or by law is not necessary for the protection or preservation of the
Secured Property or State Farm’s security interest therein or lien thereon, and
Maker shall immediately commence and diligently pursue the cure of such default.

3.          An “Event of Default” (as defined in any of the Loan Documents)
shall occur under any of the other Loan Documents.



-2-

--------------------------------------------------------------------------------

 



B.          If any Monthly Payment payable under this Note is not paid on or
before the tenth (10th) day after the applicable Regular Payment Date, Maker
shall pay to State Farm an amount equal to the lesser of five percent (5%) of
such unpaid Monthly Payment or the maximum amount permitted by Applicable Law
(as defined below) to defray the expenses incurred by State Farm in handling and
processing the delinquent payment and to compensate State Farm for the loss of
use of the delinquent payment (the “Late Charge”).

C.          While any Event of Default exists, the Note Rate shall be increased
to the lesser of nine and fifty-one one hundredths percent (9.51%) per annum or
the maximum amount permitted by Applicable Law (the “Default Rate”).  The
Default Rate shall accrue from the date of the first occurrence of the Event of
Default to the date upon which the Event of Default is cured.  It is a condition
precedent to the cure of any Event of Default that Maker shall pay all Principal
and accrued interest required under this Note to the most current Regular
Payment Date, plus the difference between the interest on the unpaid Principal
balance calculated at the Default Rate and the interest on the unpaid Principal
balance calculated at the Note Rate from the date of the first occurrence of the
Event of Default to the date upon which the Event of Default is cured.

D.          Prior to an Event of Default, payments received by State Farm shall
be applied first to interest and the remainder to Principal.  After an Event of
Default, State Farm may, at its option, apply any payments or other amounts
received first to the payment of State Farm’s expenses incurred in accordance
with the provisions of the Loan Documents, then to interest, and the remainder
to Principal.

E.          Upon an Event of Default, State Farm may, at its option and without
further notice, declare the Indebtedness, including the entire Principal
balance, together with all accrued and unpaid interest thereon, to be
immediately due and payable.  Failure to exercise this option for a particular
Event of Default shall not constitute a waiver of the right to exercise same in
case of any subsequent Event of Default.

III.          Security.

This Note is secured by, among other Loan Documents (i) an Open-End Construction
Mortgage Deed and Security Agreement executed by Maker to and in favor of State
Farm of even date with this Note (the “Mortgage”) which encumbers and
constitutes a lien upon and security interest in certain real property and
fixtures located in the Town of Windsor in the State of Connecticut (the
“State”) and certain other property, rights and interests, all as more fully
described in the Mortgage (the “Secured Property”); and (ii) an Assignment of
Rents and Leases executed by Maker to and in favor of State Farm of even date
herewith (the “Assignment of Rents and Leases”) in which Rents (as defined
therein) and the Leases (as defined therein) are absolutely and unconditionally
assigned by Maker to State Farm.

IV.          Prepayment.

A.          This Note shall be closed to prepayment through and including the
later to occur of (i) October 1, 2026; or (ii) the date on which one hundred two
(102) Monthly Payments have been paid to State Farm.  Only thereafter, provided
Maker first gives State Farm written notice at least

-3-

--------------------------------------------------------------------------------

 



thirty (30) days but no more than sixty (60) days before the date selected by
Maker for prepayment, which date shall be a Regular Payment Date (the
“Prepayment Date”), Maker may prepay the entire outstanding Principal on said
Prepayment Date, provided that (i) all other amounts outstanding under the Loan
Documents are also paid, and (ii) the amount prepaid is accompanied by a fee
(the “Prepayment Fee”) equal to the following:

1.          For a prepayment made between a date after which one hundred two
(102) Monthly Payments have been paid to State Farm and on the date which one
hundred forty-four (144) Monthly Payments have been paid to State Farm the
Prepayment Fee shall be The “Reinvestment Yield” (as calculated below). 

2.          For a prepayment made between a date after which one hundred
forty-four (144) Monthly Payments have been paid to State Farm and on the date
which one hundred fifty-six (156) Monthly Payments have been paid to State Farm,
the Prepayment Fee shall be equal to three percent (3%) of the outstanding
principal balance of this Note;

3.          For a prepayment made between a date after one hundred fifty-six
(156) Monthly Payments have been paid to State Farm and on the date which one
hundred sixty-eight (168) Monthly Payments have been paid to State Farm, the
Prepayment Fee shall be equal to two percent (2%) of the outstanding principal
balance of this Note; and

4.          For a prepayment made between a date after one hundred sixty-eight
(168) Monthly Payments have been paid to State Farm and on the date which one
hundred eighty (180) Monthly Payments have been paid to State Farm, the
Prepayment Fee shall be equal to one percent (1%) of the outstanding principal
balance of this Note.

If at the time of prepayment, the Reinvestment Yield (as defined below) is less
than the Note Rate, the Prepayment Fee shall be calculated by:

Using the Reinvestment Yield corresponding to the payment frequency of this
Note, adding the present values of: (i) the scheduled Monthly Payments remaining
until the Converted Maturity Date; plus (ii) the final Principal and accrued
interest payment due on the Converted Maturity Date; and

From the sum so obtained, subtracting the outstanding Principal balance of this
Note as of the Prepayment Date.  The remainder shall be the Prepayment Fee (if
such amount is greater than the amount determined by subsection 1 above).

As used herein, “Reinvestment Yield” means 50 basis points in excess of the
yield on United States Treasury Securities having the closest maturity (month
and year) to the Converted Maturity Date.  Should more than one United States
Treasury Security be quoted as maturing on the Converted Maturity Date, then the
yield of the United States Treasury Security quoted closest to par will be used
in the calculation.

The Prepayment Fee shall be calculated two (2) business days before the
Prepayment Date. Failure to prepay on the Prepayment Date shall be considered a
waiver by Maker of the present right to prepay.



-4-

--------------------------------------------------------------------------------

 



B.          If State Farm declares the entire Indebtedness to be immediately due
and payable, Maker agrees that the Prepayment Fee, calculated as if the
Prepayment Date were the date of acceleration, shall apply.  If such
acceleration occurs prior to Conversion and the Converted Maturity Date has not
been precisely established in the Loan Documents, then the latest Converted
Maturity Date calculated pursuant to the Loan Documents formula shall be used,
in State Farm’s reasonable judgment. No Prepayment Fee will be charged in the
event the Loan is prepaid in whole or in part by the application of insurance or
condemnation proceeds as required by the Loan Documents.  In addition, if the
Proceeds (as defined in the Mortgage) are applied to the Indebtedness because
State Farm has determined that the Viability Requirements (as defined in the
Mortgage) have not been satisfied, and provided no Event of Default is in
existence and no event shall have occurred as of the date of prepayment of the
remaining Indebtedness in full which, with the passage of time, the giving of
notice or both, would constitute an Event of Default, Maker may, at its option,
pay the remaining Indebtedness in full (but not in part) without a premium or
fee at any time within one hundred eighty (180) days after the date of such
application.

C.          No Prepayment Fee shall be payable after one hundred eighty (180)
Monthly Payments have been paid to State Farm on this Note or May 1, 2033,
whichever comes later in time.

V.          Limitation of Liability.

The provisions of Section 7.14 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

VI.          Non-Usurious Loan.

A.          It is the intention of Maker and State Farm that this Note and all
other Loan Documents shall comply with any Applicable Law.  To that end, the
parties stipulate and agree that none of the terms and provisions of this Note
or the Loan Documents shall ever be construed to create a contract that violates
any Applicable Law or exceeds the limits imposed or provided by law for the use
or detention of money or for forbearance in seeking its collection.

B.          In the event that interest paid or received under this Note or the
other Loan Documents shall result, because of any reduction of Principal or any
other reason, in an effective rate of interest which for any period is in excess
of applicable usury limits, such excess interest for the period in question
shall, at State Farm’s option, be refunded to Maker or be applied upon the
outstanding Principal without a Prepayment Fee.

C.          As used herein, “Applicable Law” means any federal or state statute
or other law, including, but not limited to, the applicable usury laws of the
State or the United States (whichever allows the greater rate of interest), as
such Applicable Law now exists, is amended or is enacted during the term of this
Note.

D.          Maker represents and agrees that the Indebtedness evidenced by this
Note constitutes a commercial business loan which comes within the purview of
Applicable Law.



-5-

--------------------------------------------------------------------------------

 



VII.          State Farm’s Attorneys’ Fees.

Should the Indebtedness evidenced by this Note or any part thereof be: (a)
collected at law or in equity or through any legal, bankruptcy, receivership,
probate or other court proceedings; (b) placed in the hands of attorneys for
collection after the occurrence of an Event of Default; or (c) the subject of
any court proceeding involving the lien of the Mortgage or its priority, Maker
shall pay to State Farm, in addition to the Principal and interest due and
payable hereunder and all other Indebtedness due pursuant to the terms of the
Loan Documents, reasonable attorneys’ and paralegals’ fees and collection costs,
including those incurred by State Farm on any appeal.

VIII.          Maker’s Waivers.

Maker (on behalf of itself and every person or entity at any time liable for the
payment of the Indebtedness) hereby waives presentment for payment, demand and
notice of demand, dishonor and notice of dishonor, protest and notice of
protest, nonpayment and notice of nonpayment of this Note, and all other notices
and demands, including without limitation, notice of intention to accelerate the
maturity of this Note, notice of acceleration of the maturity of this Note,
diligence in collection and the bringing of suit against any other party, and
hereby further agrees to all renewals, extensions, modifications, partial
payments, releases or substitutions of security, in whole or in part, with or
without notice, whether before or after maturity.

IX.          Payment of Taxes and Fees.

Maker agrees to pay all costs, expenses, fees and taxes (other than income taxes
payable by State Farm arising from repayment of the Indebtedness) on or with
respect to the execution, delivery, recordation, existence or possession of this
Note, the Loan Agreement, the Mortgage and other Loan Documents, including,
without limitation, all recording fees and any documentary stamp tax or
intangible personal property tax now or hereafter required by Applicable Law to
be affixed or paid with respect to this Note, the Loan Agreement, the Mortgage
or the other Loan Documents.

X.          Waiver of Trial by Jury.

MAKER AND STATE FARM (BY ITS ACCEPTANCE OF THIS NOTE) EACH HEREBY COVENANTS AND
AGREES THAT, IN CONNECTION WITH ANY DISPUTE ARISING UNDER THIS NOTE OR UNDER ANY
OF THE OTHER LOAN DOCUMENTS, IT SHALL NOT ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY A JURY AND HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY, BY MAKER,
AND THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD OTHERWISE ACCRUE.  STATE FARM
IS HEREBY AUTHORIZED AND REQUESTED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES HERETO, SO AS TO SERVE AS
CONCLUSIVE EVIDENCE OF THE FOREGOING WAIVER OF THE RIGHT TO JURY
TRIAL.  FURTHER, MAKER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF STATE
FARM, INCLUDING STATE FARM'S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
TO ANY

-6-

--------------------------------------------------------------------------------

 



OF THE UNDERSIGNED THAT STATE FARM WILL NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT
OF JURY TRIAL PROVISION.

XI.          Releases.

State Farm may, without notice, and without regard to the consideration, if any,
given or paid therefor, release or substitute any part of the Secured Property
given as security for the repayment of the Indebtedness without releasing any
other property given as security for the Indebtedness, or may release any party
liable for the payment of the Indebtedness without releasing any other party
liable for the Indebtedness, or may agree with any party liable for the
Indebtedness to extend the time for payment of any part or all of the
Indebtedness without releasing any party liable for the Indebtedness.  Any
failure of State Farm to exercise any right granted herein, in the Mortgage or
the other Loan Documents shall not constitute a waiver of such right or preclude
the subsequent exercise thereof.

XII.          Governing Law.

This Note and the rights, duties, obligations and liabilities of the parties
hereunder and/or arising from or relating in any way to the Indebtedness or the
Loan shall be governed by, and construed for all purposes under, the law of the
State of Connecticut.

XIII.          Prejudgment Remedy Waiver.

MAKER ACKNOWLEDGES THAT THE LOAN BEING MADE IS FOR COMMERCIAL PURPOSES AND, IN
ADDITION TO AND NOT IN LIMITATION OF ANY OTHER PROVISIONS OF THIS NOTE OR ANY
OTHER LOAN DOCUMENTS OR UNDER LAW FOR THE BENEFIT OF STATE FARM, TO THE EXTENT
PERMITTED BY LAW, WAIVES ANY RIGHT TO PRIOR NOTICE AND PRIOR HEARING UNDER
SECTIONS 52-278a THROUGH 52-278n OF THE CONNECTICUT GENERAL STATUTES AS NOW OR
HEREAFTER AMENDED AND AUTHORIZES STATE FARM OR ITS ATTORNEY, OR ANY SUCCESSOR
THERETO, TO ISSUE A WRIT OF PREJUDGMENT REMEDY WITHOUT COURT ORDER.  FURTHER,
MAKER HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, BUT EXCLUDING PROCEDURES
THAT ARE PART OF THE STATUTORY FORECLOSURE PROCESS, THE BENEFITS OF ALL
VALUATION, APPRAISEMENTS, HOMESTEAD, EXEMPTION, STAY, REDEMPTION AND MORATORIUM
LAWS NOW IN FORCE OR WHICH MAY HEREAFTER BECOME LAWS.  MAKER ACKNOWLEDGES THAT
IT IS ENGAGED PRIMARILY IN COMMERCIAL PURSUITS AND THAT THE PROCEEDS FROM THIS
SECURITY INSTRUMENT ARE TO BE UTILIZED IN BUSINESS ACTIVITIES AND WILL NOT BE
UTILIZED FOR CONSUMER PURPOSES.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



-7-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Maker has executed this Note as of the day and year first
above written.

MAKER:

 

TRADEPORT DEVELOPMENT VI, LLC

 

 

 

 

BY:

RIVER BEND HOLDINGS, LLC

 

its Sole member

 

 

 

 

BY:

GRIFFIN INDUSTRIAL, LLC,

 

 

its Sole Member

 

 

 

 

 

By:

/s/Anthony J. Galici

 

 

Name:  Anthony J. Galici

 

 

Title:  Vice President

 

 

 

Maker’s Address:

 

Tradeport Development VI, LLC

c/o Griffin Industrial Realty, Inc.

641 Lexington Avenue

26th Floor

New York, New York  10022

Attn:  Michael S. Gamzon

 

 

 

 

 

-8-

--------------------------------------------------------------------------------